EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Response to Arguments
Applicant’s arguments filed 06/01/2021 with respect to the objection of claims 8-10 have been fully considered and are persuasive. Therefore, the objection of claims 8-10 has been withdrawn. 
Examiner agrees the amendment made to claim 7 overcomes the previous 112 rejection. Therefore, the 112 rejection of claim 7 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 06/01/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,182,899 and US Patent No. 10,842,605 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-11 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, delivering a prosthesis through an opening into a patient, the prosthesis including a self-expanding hoisting frame releasably attached to the patch body to assist in spreading the patch body to an expanded configuration, the self-expanding hoisting frame including an outer frame component and a force translation component, the outer frame component defining an open interior and the force translation component extending through the open interior to direct force applied thereto in the direction of the outer frame component when the patch body is in the expanded configuration, the outer frame component including a first 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on M-Th 5:30 AM - 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        June 8, 2021